OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 OFR£b©X f^8J#RI#LlS|MT.ON^i;iN,WS ^ifoST/MsE^TlUY Ws
  ft             STATE OF TEXAS         D<»
                                        m
                                                  *&*:-!(txitt
                                          *.•>•
                                        ¥^Z
 \v              PENALTY FOR
                 PRIVATE USE 4&. *%%£W                           ZIP 78701
                                                                 02 m
                                                                 0001401603OCT   22   2015

 10/19/2015               SrA ©t,^r
 McDonald, Jeffrey      .^^1^/^.^695$                                      WR-81,150-02
 On this day, the supplemental^elerk's.xecord^ih response to the order issued by this
 Court, has been fesceive.d'.arid presentedrto.tjleieourt,
                < > . ••. xv~         •*.•&&*<"                       Abel Acosta, Clerk

          ^                     JEFFREY MCDONALD                       -
        #^f                     TERRELL UNIT -TDC #1205219 flf?



BN3B. 77583